Citation Nr: 1722198	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.  The Veteran died in March 2007.  The Board notes that although another individual also filed a claim for benefits following his death on the basis of being married to the Veteran, the RO has not challenged the appellant's status as the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2013, the Board denied the appellant's motion for an advance on the docket.  See 38 C.F.R. § 20.900(c).  In June 2014, the Board denied the appellant's claims of entitlement to accrued benefits and death pension benefits, and it remanded the instant claims for additional development.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran died in March 2007.  

2.  The Veteran had no service-connected disabilities at the time of his death, nor was he entitled to receive compensation at the time of his death for a service-connected disability.  


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, sets forth VA's duties to notify and to assist a claimant in developing a claim.  Where, as here, the law rather than the facts are dispositive to a claim, the VCAA is not applicable, as there is no reasonable possibility that further assistance to the appellant would substantiate her claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Thus, no further discussion of the VCAA is warranted with respect to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In any event, the Board observes that the appellant received VCAA notice by letter in July 2014.  

Pursuant to the Board's June 2014 remand order, the RO sent the appellant a VCAA notice letter in July 2014, which asked the appellant to identify pertinent medical treatment records.  Therefore, the Board finds compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to claims for DIC benefits under 38 U.S.C.A. § 1318, VA shall pay benefits to a veteran's surviving spouse in the same manner as if the veteran's death were service-connected, so long as the veteran did not die due to his own willful misconduct and certain requirements are met.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Specifically, the veteran must have been in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that was continuously rated as totally disabling for a period of ten or more years immediately preceding his death, or that was continuously rated as totally disabling for a period of not less than five years from the date of the veteran's discharge or release from active duty; or, the veteran must have been a former POW with a service-connected disability that was continuously rated as totally disabling for a period of not less than one year immediately preceding his death.  See 38 U.S.C.A. § 1318(a)-(b); 38 C.F.R. § 3.22(a).  

"Entitled to receive compensation" means that at the time of death, a veteran filed a claim for disability compensation during his lifetime and: the veteran would have received total disability compensation for a service-connected disability for the relevant period set forth in 38 C.F.R. § 3.22(a) but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; additional service treatment records were submitted to VA before or after the veteran's death that existed at the time of a prior decision, but were not previously considered by VA, and provide a basis for reopening a finally decided claim and awarding a total service-connected disability rating retroactively for the relevant period prescribed in 38 C.F.R. § 3.22(a); or at the time of death, the veteran had a service-connected disability that was continuously rated as totally disabling by VA for the period specified in 38 C.F.R. § 3.22(a), but was not receiving compensation because VA was paying the compensation to the veteran's dependents, VA was withholding the compensation to offset an indebtedness of the veteran, the veteran had not waived retired or retirement pay to receive compensation, VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2) or 38 U.S.C.A. § 5308, or VA was withholding payments because the veteran's whereabouts were unknown.  See 38 C.F.R. § 3.22(b).  

In the instant case, the Veteran served on active duty from June 1958 to May 1960.  At the time of the Veteran's death in March 2007, he had no service-connected disabilities, and therefore, he was not in receipt of compensation at the time of his death for a service-connected disability that was continuously rated as totally disabling for a period of ten or more years immediately preceding his death, or that was continuously rated as totally disabling for a period of not less than five years from the date of the veteran's discharge or release from active duty.  Additionally, the Veteran was not a former POW.  

Moreover, the appellant has not claimed, nor does the record show, that the Veteran was entitled to receive compensation at the time of his death.  In his regard, a review of the record shows that the Veteran never filed a claim for disability compensation during his lifetime.  As such, there is no basis for establishing that the Veteran was entitled to receive compensation for a disability for which he would have received a total disability rating for the relevant period set forth in 38 C.F.R. § 3.22(a) but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime.  There is also no basis for establishing a basis for reopening a finally-decided claim and awarding a total service-connected disability for the relevant period set forth in 38 C.F.R. § 3.22(a).  Finally, there is no basis for establishing that the Veteran was entitled to receive compensation for a service-connected disability that was continuously rated as totally disabling by VA for the relevant period set forth in 38 C.F.R. § 3.22(a), but was not paid for the reasons set forth in 38 C.F.R. § 3.22(b)(3).  Accordingly, the criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The Board is sympathetic to the appellant, and the denial of this claim does not in any way diminish the Veteran's service.  Nevertheless, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case, and the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the Board is without authority to grant the instant claim, it must be denied.  See 38 U.S.C.A. §§ 1318, 7104; 38 C.F.R. § 3.22.  


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in March 2007, and according to his death certificate, his immediate causes of death were respiratory failure, hepatic cirrhosis, portal hypertension, arterial hypertension, and part II prostate hypertrophy.  The appellant essentially claims that the Veteran had PTSD resulting from his active duty service, which contributed to the cause of his death.  A remand is warranted prior to adjudicating the claim to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

A review of the record suggests that there might be outstanding VA treatment records pertaining to the appellant's claim.  Specifically, in a January 2013 statement, the appellant wrote that prior to his death, the Veteran stated that following service, he was treated at the VA Medical Center (VAMC) in Chicago, Illinois.  As there is no indication that the AOJ has attempted to obtain any records from the Chicago VAMC, the appellant's claim must be remanded for the AOJ to attempt to obtain these records, in addition to any other records that the appellant adequately identifies.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, attempt to obtain any outstanding treatment records from the Chicago VAMC dated from May 1960 to March 2007, to include any archived treatment records.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	After completing the above development and any other action deemed necessary, re-adjudicate the appellant's claim.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


